ON REHEARING
Counsel insists the statement in the opinion that defendant testified Mattie Sanders had lived with him and Celestine Duke since she was eleven years old is erroneous. We correct the opinion by quoting from the record. By the defendant:
“A. Well, Mr. Gantt asked me how long she had been with me. That’s what I understood him to ask, and I told him she had been with me ever since eleven years.
“Q. You didn’t tell him that you had been going with her since she was eleven years old ?
“A. No, sir, I didn’t tell him I didn’t have no application with her no *152eleven years. No, sir, I didn’t tell him that. That’s what I understood him to ask me, how long has she been with you? and I told him eleven years, but, of course, you know, not going with her.”
It is further insisted that our statement that defendant’s testimony showed he was at fault in bringing on the difficulty is not supported by the evidence. The argument in brief is as follows:
“The record shows that the defendant lived with Celestine Duke as husband and wife. That the dead girl had lived with Celestine since she was born and that Celestine and defendant had maintained a home for the dead girl since 1951. Celestine had asked the defendant to talk to the dead girl about the girl’s personal misconduct. It is almost absurd to say that a parent, or a person occupying the position of a parent, cannot discuss a child’s misconduct with the child, in the parent’s own home, without being free from fault.”
We are still of the opinion that under his own testimony defendant was not entitled to invoke the doctrine of self defense, but assuming he was entitled to instructions as to the law of self defense, the requested charges here were refused without error.
Refused charge 6 is in the following language :
“6. I charge you, gentlemen of the jury, that if you believe from the evidence in this case that the defendant shot Mattie Sanders while acting under a bona fide belief that his life was in danger, and under the circumstances such belief was reasonable, it is immaterial whether or not there was such actual danger.”
Said charge makes no reference to defendant’s freedom from fault, and is otherwise faulty. Gipson v. State, 262 Ala. 229, 78 So.2d 293; Coleman v. State, 37 Ala.App. 406, 69 So.2d 481.
Requested charge 8 reads:
“8. The Court charges the jury that the law is, in case of self defense, that a party is not required to know the real facts but may act upon a reasonable and well founded appearance and apprehension, and when being without fault in bringing on the difficulty, a man acts on the facts as they reasonably appear to him and defends himself according to what he reasonably supposes the facts to be, he is justified even though in truth the facts as he reasonably supposed them to be did not exist.”
This charge is confusing and misleading. It is so patently defective as to require no further comment.
Refused charge 12 is as follows:
“12. I charge, you, gentlemen of the jury, that it is not necessary that the defendant should have been actually in danger of death or great bodily harm at the time he shot Mattie Sanders in order for him to be justified in shooting Mattie Sanders. He had the right to act on the appearance of things at the time, taken in the light of all the evidence, and he had the right to interpret the conduct of Mattie Sanders in the light of any threat that the evidence proved Mattie Sanders to have made against the defendant. If the circumstances attending the shooting were such as to justify a reasonable man in the belief that he was in danger of great bodily harm or death, and he honestly believed such to be the case, then he had the right to shoot Mattie Sanders in his own defense, although as a mat*153ter of fact lie was not in actual danger, and, if the jury believed that the defendant acted under such conditions and circumstances as set out above, the burden of showing that he was not free from fault in bringing on the difficulty is on the state, and, if not shown, the jury should acquit the defendant.”
This charge was properly refused for the reason, if for no other, that it was abstract. There was no evidence of any threat having been made by Mattie Sanders against defendant. White v. State, 20 Ala. App. 213, 101 So. 312.
Application overruled.